BAILEY, Justice.
The plaintiff in opposing the motion to require security for costs does not deny that the plaintiff is a nonresident of the District of Columbia. The jurisdiction of this Court is not based on diversity of citizenship, and in any event if it were the fact of diversity of citizenship would have to be shown by the plaintiff.
The motion should be sustained and the plaintiff required to furnish an undertaking in the amount of one hundred dollars, *222with surety approved by the court, or a cash deposit of $50 within twenty days from this date.